Citation Nr: 1737683	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  11-06 844	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for the residuals of a left shoulder injury, including degenerative joint disease, status post distal clavicle resection.


REPRESENTATION

Appellant represented by:	Christopher R. Debski, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to December 1991.

This case was previously before the Board of Veterans' Appeals (Board) in July 2016, when it was remanded for further development. Following the requested development, the VA Appeals Management Center increased the rating for the appellant's left shoulder disorder to 20 percent, effective February 17, 2010.  Because that rating did not constitute a full grant of the benefit sought on appeal, the case was returned to the Board for further appellate action.  

In April 2016, the Veteran testified before the undersigned at a video conference hearing.

In May 2017, the Board denied entitlement to an increased rating for residuals of a left shoulder injury, including degenerative joint disease, status post distal clavicle resection. 


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).    

In February 2017, prior to the issuance of the Board's May 2017 decision, the representative filed a records request with VA under the Privacy Act.  In April 2017, the representative also requested additional time to submit additional evidence and argument.  Neither request was acted upon by VA prior to the Board promulgating its decision.  As such, the appellant was denied due process of law.  Accordingly, the May 18, 2017 Board decision denying entitlement to an increased rating for residuals of a left shoulder injury, including degenerative joint disease, status post distal clavicle resection is vacated.  

After the Privacy Act request has been fulfilled, and after the Veteran and his representative have been offered additional time to submit evidence and argument, a new decision will be reached without reference to the vacated May 18, 2017 decision.  



	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals




